Smith, P. J.
This appeal presents but a single question for our decision, viz: whether, where both children and grandchildren survive an intestate, such grandchildren can be admitted to their deceased father’s distributive share, unless they bring in an advancement made to him by the intestate.
*346Our statute, section 4465, Revised Statutes, provides that when any person having title to' any real-estate of inheritance, or personal estate undisposed of, or otherwise limited by marriage settlement, shall die intestate as to such estate, it shall descend and be distributed in parcenary to his kindred, male and female, subject to the payment of his debts and the widow’s-dower, in the following course: First, to his children, or their descendants, in equal parts. It further provides, section 4469, when several descendants of equal degree of consanguinity to the intestate, come into partition, they shall take per capita, that is, by person; but, where part of them are dead and part living, and the issue of those dead have a right to partition, such issue shall take per stirpes — that is, the share of the deceased parent. And, by section 4470, it is still further-provided that, when any of the children of the intestate shall have received in his lifetime any real or personal estate, by way of advancement, shall choose to come into partition with the other parceners, such advancement shall be brought into hotchpot with the estate descended.
The idea of requiring children who had been advanced during the lifetime of their father to bring the money or property thus received into hotchpot, when he died intestate, appears to have obtained in England from the custom of the city of London. (Thomas’ Coke, 254, *p, 319; 1 Cooley’s Blackstone, 517), and in 1671 incorporated in the statute of distributions, 29 Car. 2, chap. 3, sec. 25; 30 Car. 2, stat. 1, chap. 6; and made perpetual by 1 Jac. 2, chap. 17, see. 5. Since this statute was enacted subsequent to the fourth year of the reign of King James I., it is not to be regarded as a part of the common law in this state, and is not in force here, unless it has been adopted by statute. R. S., 6561. The custom of London, which has *347just been referred to, is- that which divided the freeman’s personal estate into three parts, one of which, after the funeral expenses were paid, went to the widow, one to his children unadvanced by him in his lifetime, and the other one third, called the dead man’s share, he might dispose of by will. And any of the children who had not been fully advanced in the lifetime of the parent could, by bringing the sum so received into hotchpot, share equally with the others in the orphanage part. 1 Cooley’s Blackstone, supra; Mitchell v. Mitchell, 8 Ala. 414.
The term advancement, when used in statutes of distribution, is always understood to mean money or property given to a child by the father, or anyone in loco parentis, in anticipation of inheritances. Kinney’s Law Diet, and Grloss., 27. Blackstone, upon authority of Littleton, says that “this word hotchpot is in English a pudding,” and that, “by this housewifely metaphor, our ancestors meant to inform us that the lands, both those given in frank marriage and those descending in fee simple, should be mixed and blended together and then divided in equal portions among all the daughters.” 1 Cooley’s Blackstone, 189.
Proud v. Turner, to be found in 2 Peere Williams,Reports, 560, and decided in 1729, was where a father had several, children and in his lifetime advanced in part to one of them. The child thus advanced in part died in his father’s lifetime, leaving issue; afterward the father died intestate, possessed of considerable personal estate. The Lord Chancellor held that the issue of the dead child must bring into hotchpot what their father received in part advancement, as he, if living, must have done. The issue must stand in the place and stead of the father, claiming under him, and could not be in a better condition than their father, if living, would have been, had he claimed his distributive share. *348And to the same effect are: Hughes’ Appeal, 57 Pa. St. 179; McRae v. McRae, 3 Bradf. 199; Barber v. Taylor, 8 Dana (Ky.), 84; McLure v. Steele, 14 Rich. (S. C.), 105; Bramford v. Crawford, 51 Ga. 20; Brown v. Taylor, 62 Ind. 295. It will be found that the decisions in the cases just cited were mostly, if not all, influenced by local statutes providing that, in the distribution of estates, every child of the intestate, and if a child be dead, the representative of that distributive share, shall first account for advancements made in the intestate’s life.
Judge Wóerner, in section 554 of his work on the American Law of Administration, states that 1‘a sound rule seems to be that in all cases where grandchildren take per stirpes, or in right, of their parents, they take subject to advancements to their parents.” This statement of the rule finds support in the following cases: Person’s Appeal, 74 Pa. St. 121; Skinner v. Wyne, 2 Jones Eq. 41; Calhoun v. Crosgrove, 33 La. Ann. 1001.
The record discloses that Henry F. Williams, the father of the plaintiffs in error, was the brother of the defendants in error; that their father, William G. Williams, made an advancement to said Henry F. Williams, and that the latter died before the former. The defendants in error, children of William G. Williams, insist that the plaintiffs in error, his grandchildren, can not come into partition with them unless they first bring into hotchpot the advancement received by their father in his lifetime. While the plaintiffs and defendants in error are all the lineal descendants of William G. Williams, they are manifestly not of equal degree of consanguinity. Under the provisions of our statute, from which we have already quoted, the former take per capita, and the latter per stirpes. . If the plaintiffs and defendants in error were all either children or grandchildren of William G. Williams, they would take per *349capita. Copenhaver v. Copenhaver, 78 Mo. 55. It would, therefore, seem that, according to the rule declared in Proud v. Turner, supra, as well as that stated by Judge Woerner, already quoted, that the plaintiffs in error can not come into partition with the defendants in error without first bringing into hotchpot the advancement made to the father of the former.
The doctrine of advancement is founded wholly upon the statute. Turpin v. Turpin, 88 Mo. 337; Am. and Eng. Encyclopedia of Law, 220. The statute, section 4470, in express terms, requires only children of the intestate, who have received advancements, to bring the same into hotchpot, before they can share with the intestate’s other children in the distribution of his estate. It is apparent, however, upon the very face of this section, that the purpose of its enactment was to secure an equal distribution of the estates of intestates among their children. This is the dominating thought, which is expressed in language too plain to be misunderstood. To give effect to such intent, the courts have, in a great variety of cases arising under statutes of distribution, and under wills, construed the term “children” to be broad and comprehensive enough in its signification to include “grandchildren.” In 4 Kent’s Commentaries, 418, it is stated that, when the statute uses the term “children” it may stand in a collective sense for “grandchildren” when justice or reason requires it. And to the like effect are these authorities: Endlich on Interpretation of Statutes, secs. 80, 321; Wyth v. Blackman, 1 Vesey, Sr., 196; Boyle v. Hamilton, 4 Vesey, Jr., 437; Eskelman’s Appeal, 74 Pa. St. 46; Hamilton v. Lewis, 13 Mo. 184; Hersha v. Bremerman, 6 Serg. & R. (Pa.) 2; Re Patton, 41 Hun., 500.
Having in view what was the manifest intent of the legislature in the enactment of the statute, we think the term “children” therein used should be so construed *350as to include the grandchildren, who are the children of a child of the intestate, who has received an advancement in his lifetime. Such a construction, we think, best effectuates the legislative intent.
But it is strenuously insisted by the plaintiffs in error that, under the rule declared by our supreme court in Barnum v. Barnum, 119 Mo. 63, they inherit from their grandfather and not from their father, and that therefore they are entitled to receive their share in the former’s estate, in right of the latter, without reference to his advancement. It may be, and doubtless is, true, that according to the ruling in the ease just stated, the plaintiffs do inherit from their grandfather and not through their father; still, their right to inherit is representative in its character and must be measured by that of their father, if he were living. It is conceded that their father’s share, were he living, would be diminished by the advancement received by him, and why should they, who claim under him, as said by the chancellor in Proud v. Turner, “be in a better condition than their father, if living, would have been, had he claimed his distributive share.” They must stand in their father’s stead, for without this they can not be recognized as distributees of their grandfather’s estate. The advancement was an incident attaching to the father’s share, had he lived and claimed it, and no good reason is perceived why it does not as well attach to that share, when claimed by his children, as his representatives.
Under the rule declared in Barnum v. Barnum, if the father of plaintiffs in error had owed the intestate father a debt, that which would have been his share in the intestate’s estate, had he lived and claimed it, would have descended to the plaintiffs in error, as his children, not subject to his debt to the intestate. But neither this nor any other case in this state, has announced a *351principle which in the least upholds the contention that .grandchildren, who inherit from their grandfather and not through their father,, may share, in right of their father, equally with the other distributees, who are children of their grandfather, in the distribution of the latter’s estate, without first bringing into hotchpot the advancement made to the father in his life time, for, to do so, would, in effect, subvert that just and equitable principle of equality among the surviving children of an intestate, and the descendants of those who do not survive him, which pervades our entire statute of descents and distributions. We do not think that the rule declared in Barnum v. Barnum, and kindred cases, is applicable in a case like this.
But the plaintiffs in error make the further objection that the trial court did not have jurisdiction of the subject-matter of the action, for the reason (amongst others) that the appeal bond was neither approved by the probate court, nor the judge thereof in vacation. According to the ruling in Green v. Castello, 35 Mo. App. 127, this objection is fatal to the judgment.
It follows that the judgment must be reversed and cause remanded, with directions to the circuit court to dismiss the appeal from the probate court.
All concur.